     Case 1:20-cv-05549-BMC Document 15 Filed 01/07/21 Page 1 of 2 PageID #: 40

                                                      250 Vesey Street                wmhlaw.com
                                                      27th Floor                      T: 212-335-2030
                                                      New York, NY 10281              F: 212-335-2040




                                                       January 7, 2021

Via ECF
The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:    Gala v. City of New York, et al., 20-CV-5549 (BMC)

Dear Judge Cogan:
        We represent the Plaintiff, Michael F. Gala, Jr., in the above-captioned matter. In advance
of the initial status conference scheduled for January 12, 2021, and pursuant to Your Honor’s
November 16, 2020 order, 1 Plaintiff submits this short letter outlining the factual, jurisdictional,
and legal basis for the claim in this matter, as well as contemplated motions.
        Your Honor directed the submission of a “joint” letter, but Defendants declined. Rather,
Defendants have asked us to convey that: (a) they intend to file a motion to dismiss the complaint;
(b) they intend to seek a stay of all deadlines pending resolution of that motion; and (c) despite
your order, they did not believe a letter needed to be filed until after the Court resolves their
upcoming stay request. We disagreed, but were left with no choice other than to file this alone.
I.       Brief Description of the Case
         This is a simple First Amendment retaliation case brought under 42 U.S.C. § 1983.
Plaintiff is a Deputy Assistant Chief in the New York City Fire Department (“FDNY”). He alleges
that, in May 2020, his slated promotion to Assistant Chief was rescinded by FDNY Commissioner
Daniel Nigro because Plaintiff refused to recant views he expressed in a newspaper more than a
decade earlier concerning the FDNY’s hiring standards. Plaintiff brings this action against the
City of New York and Commissioner Nigro (in his individual and official capacity) for unlawfully
infringing his First Amendment rights.
       Plaintiff asserts that this Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and
2201, and that venue lies in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and (2). Defendants
do not contest jurisdiction or venue.
II.      Defenses and Contemplated Motions
      Defendants have informed Plaintiff that they intend to file a motion to dismiss the
complaint, as well as a motion to stay discovery pending resolution of their motion to dismiss.
Defendants contend that they have not violated Plaintiff’s First Amendment rights because they

1
  See ECF No. 7 (“Counsel are directed to submit a joint letter to Chambers five days prior to the
conference with a brief description of the case, including factual, jurisdictional, and legal basis for
the claim(s) and defense(s); and addressing any contemplated motions.”).
                                                  1
 Case 1:20-cv-05549-BMC Document 15 Filed 01/07/21 Page 2 of 2 PageID #: 41




were justified in withholding his promotion. They also argue that Commissioner Nigro is entitled
to qualified immunity. Defendants have not shared any further details about these arguments, and
they declined to provide a more thorough description for inclusion in this letter. Plaintiff expects
Defendants to file a pre-motion letter by the end of the day today.
        As Plaintiff will argue in his response to Defendants’ pre-motion letter, Defendants’ fact-
intensive defenses are meritless and, in any event, cannot be resolved on a motion to dismiss.
Further, because a motion to dismiss is not the appropriate means to resolve this lawsuit, and
because discovery regarding Plaintiff’s straightforward cause of action will not be burdensome,
Plaintiff does not believe that a stay of discovery is warranted. Plaintiff, like Defendants, is eager
to resolve this matter as expeditiously as possible, and he believes the most effective way to
accomplish that goal is by proceeding with discovery immediately, and thereafter moving for
summary judgment.
       Thank you for your consideration.

                                                      Respectfully submitted,


                                                                                      s
                                                      Jim Walden
                                                      Walden Macht & Haran LLP

                                                      Attorney for Plaintiff Michael F. Gala, Jr.


cc: Steve Stavridis (via ECF)
    Attorney for Defendants




                                                  2
